id office uilc cca_2008102810293429 ----------------------------- number release date from ------------------- sent tuesday date am to -------------------- cc --------------------------------------------------------------------------------- subject re consulta - request for technical advise of self employment_tax ------ - based on our understanding of the limited facts given to our office we believe that these payments that the judges in puerto rico receive are subject_to self- employment_tax sec_1401 a and b of the code impose a tax on self employment income sec_1402 defines self employment income as the net_earnings from self employment derived by an individual sec_1402 defines net_earnings from self employment as the gross_income derived by an individual from any trade_or_business carried on by an individual while sec_1402 states that the performance of functions of public_office normally do not constitute a trade_or_business sec_1402 also provides that if an individual receives fees for the performance of the functions of a public_office for which he is compensated solely on a fee basis and the service performed in such office is eligible but is not made subject of an agreement between the state and the secretary of health education and welfare pursuant to sec_218 of the social_security act to extend social_security coverage thereto the service for which such fees are received constitutes a trade_or_business within the meaning of sec_1402 as sec_1402 provides this inclusion of fee based services for self employment_tax purposes applies even if the service is performed in their employee capacity additionally sec_3121 excludes from fica tax the payments received by a public official for service compensated solely on a fee basis revrul_74_608 1974_2_cb_275 holds that when a public official receives remuneration in the form of fees directly from the members of the public with whom he does business such remuneration is fees within the meaning of sec_1402 however when a public official receives remuneration from a government fund and no portion of the monies collected by him belongs to or can be retained by him as compensation the remuneration is not fees under sec_1402 i am attaching a copy of this revenue_ruling as it is illustrative of the key issues presented in the case in the instant case based on our understanding the judges perform duties of a public official at nuptial ceremonies on non-duty hours on a fee basis if these fees are paid directly to the judge as compensation_for the performance of the ceremony then the judge appears to be performing functions of a public_office solely on a fee basis and therefore appears to conduct a trade_or_business within the meaning of sec_1402 as such these fees would be self employment income and subject_to self employment_tax the fact that the judges are residents of puerto rico and the services take place in puerto rico does not alter the result sec_1402 explicitly mandates that residents of puerto rico calculate self employment income in the same manner as a united_states citizen without regard to the exclusion_from_gross_income ins sec_933 and sec_1_1402_a_-9 states that for the purpose of the tax on also self-employment_income the gross_income of a resident of puerto rico engaged in a trade_or_business in puerto rico also includes income from puerto rican sources despite the fact that this income would be excluded from income_tax under sec_933 this informal response is given based on the very limited facts presented in the underlying email should the taxpayers desire a definitive ruling based on a more detailed set of facts the taxpayers can submit a request for a ruling if you have any questions feel free to contact me -------------------- ------------------------ -------------------
